Citation Nr: 1736146	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 19, 2012, and a rating in excess of 20 percent onwards, for Raynaud's syndrome of the right hand.

2.  Entitlement to an initial rating in excess of 10 percent prior to October 19, 2012, and a rating in excess of 20 percent onwards, for Raynaud's syndrome of the left hand.

3.  Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis prior to June 28, 2012.

4.  Entitlement to a rating in excess of 30 percent from June 28, 2012, for bilateral pes planus and plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to December 2000, from March 2003 to April 2004, and from May 2007 to July 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2009 rating decision granted service connection for bilateral Raynaud's syndrome of the hands with a 10 percent rating, and granted service connection for bilateral pes planus and plantar fasciitis with a noncompensable rating.  In a December 2013 rating decision, the RO increased the rating for bilateral foot plantar fasciitis to 30 percent, effective June 28, 2012, and increased the ratings for bilateral Raynaud's syndrome of the hands to 20 percent each, effective October 19, 2012, creating staged ratings as indicated on the title page.  As these are not the highest possible ratings for these disabilities, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

This appeal was previously remanded in May 2015.  After development was completed, the appeal was returned to the Board and is now ready for adjudication.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  




FINDINGS OF FACT

1.  Prior to January 26, 2017, the Veteran's bilateral Raynaud's syndrome of the hands was characterized by cold sensitivity with color changes.

2.  From January 26, 2017, onwards, the Veteran's bilateral Raynaud's syndrome of the hands has been characterized by cold sensitivity with color changes and locally impaired sensation.

3.  Prior to June 28, 2012, the Veteran's bilateral pes planus and plantar fasciitis were characterized by mild symptoms including pain; symptoms of a moderate or severe nature were not shown.

4.  From June 28, 2012, onwards, the Veteran's bilateral pes planus and plantar fasciitis have been characterized by severe symptoms; pronounced symptoms have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for Raynaud's syndrome of the right hand for the period prior to October 19, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (2016).

2.  The criteria for a rating in excess of 20 for Raynaud's syndrome of the right hand for the period from October 19, 2012 to January 26, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, DC 7122 (2016).

3.  The criteria for a 30 percent rating, but no more, for Raynaud's syndrome of the right hand for the period from January 26, 2017, onwards, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, DC 7122 (2016).

4.  The criteria for a 20 percent rating, but no more, for Raynaud's syndrome of the left hand for the period prior to October 19, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (2016).

5.  The criteria for a rating in excess of 20 for Raynaud's syndrome of the left hand for the period from October 19, 2012 to January 26, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, DC 7122 (2016).

6.  The criteria for a 30 percent rating, but no more, for Raynaud's syndrome of the left hand for the period from January 26, 2017, onwards, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, DC 7122 (2016).

7.  The criteria for an initial rating of 10 percent, but no higher, for bilateral pes planus and plantar fasciitis, prior to June 28, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, DC 5276 (2016).

8.  The criteria for a rating in excess of 30 percent from June 28, 2012, for bilateral pes planus and plantar fasciitis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in May 2015 in order to obtain additional treatment records and a new VA examination.  Additional VA treatment records and private treatment records have been associated with the claims file.  As indicated in the discussion below, the examinations were adequate because the July 2016 and January 2017 examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Raynaud's Syndrome of the Bilateral Hands

The Veteran has been in receipt of an initial rating of 10 percent prior to October 19, 2012, and a rating of 20 percent onwards, for Raynaud's syndrome of the bilateral hands, under 38 C.F.R. § 4.104, DC 7122 (cold injury residuals).  The Board has considered utilizing DC 7117 (Raynaud's syndrome) to evaluate the Veteran's disability, but utilizing DC 7117 would less accurately describe the disability and result in a lower disability rating.  Additionally, as the Veteran's hand disabilities mirror one another closely, the Board will consider them together, but maintain separate ratings.  See 38 C.F.R. § 4.104, DC 7122, Note (1).  Under DC 7122:

A 20 percent disability rating is warranted when there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.

A 30 percent disability rating is warranted when there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  38 C.F.R. § 4.104, DC 7122.

As an initial matter, the Board finds that the Veteran is entitled to a 20 percent rating for his Raynaud's syndrome of the bilateral hands for the entire period prior to January 26, 2017, and not only from October 19, 2012 as currently rated.  Throughout this period, the Veteran consistently demonstrated cold sensitivity with color changes.  However, there were no indications of additional symptoms that would warrant a higher rating such as tissue loss, nail abnormalities, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.

During a July 2009 VA examination, the Veteran reported that he was affected by Raynaud's syndrome during attacks that occurred less than once per week and lasted less than 5 minutes.  The attacks, which occurred after exposure to the cold, led to color changes including white, blue, and red.  Additionally, he reported pain during these attacks.  The Veteran's complaints were confirmed during an ice cube test conducted by the examiner.  Despite the change of skin color, there was no tingling, weakness, swelling, numbness, skin breakdown, or nail abnormalities.  The Veteran reported a similar symptomatology of his Raynaud's syndrome attacks during an April 2013 VA examination, but he specifically mentioned suffering from shooting pains during these occurrences.  Also, the examiner noted that there was no loss of tissue, edema, hospitalization or sloughing of the skin.  The disorder progressed as evidenced by a July 2016 VA examination when the Veteran reported at least daily attacks.  Nevertheless, the symptomatology of the attacks remained unchanged.  

Without evidence of symptoms more nearly approximating tissue loss, nail abnormalities, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, the Board concludes that it is unable to assign a rating in excess of 20 percent during this period.

Next, the Board finds that the Veteran is entitled to a rating of 30 percent, bilaterally, for his Raynaud's syndrome of the bilateral hands from January 26, 2017, onwards.  

During his January 2017 VA examination, the Veteran reported a worsening of his Raynaud's syndrome.  He reported that he cannot tolerate any degree of cold temperatures to the hands.  He even has to avoid air conditioning vents blowing on his hands.  When affected, his hands become discolored as well as numb and painful.  The examiner noted that the Veteran's Raynaud's syndrome is characterized by cold sensitivity with color changes and locally impaired sensation, bilaterally.  Therefore, the Board finds that separate, 30 percent ratings, the maximum schedular rating under DC 7122, are warranted for the Veteran's Raynaud's syndrome as of January 26, 2017, the date of his most recent VA examination.

Bilateral Pes Planus and Plantar Fasciitis

The Veteran has been in receipt of an initial noncompensable rating prior to June 28, 2012, and a rating of 30 percent onwards, for bilateral pes planus and plantar fasciitis under 38 C.F.R. § 4.71a, DC 5276.  DC 5276 evaluates acquired flatfoot.  Under DC 5276:

A 10 percent rating is warranted for moderate bilateral pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet. 

A 30 percent rating is awarded for bilateral flatfoot, which is severe with manifestations of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 50 percent rating is warranted for bilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 
38 C.F.R. § 4.71a, DC 5276.

As an initial matter, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, prior to June 28, 2012, for his bilateral pes planus and plantar fasciitis.  During this period, the Veteran's disorder was characterized by pain on manipulation and use of the feet. The plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald 28 Vet. App. 346, 354 (2016).  Moreover, a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Here, the Veteran experienced foot pain and DC 5276 contains a 10 percent rating.  Thus, he is entitled to an initial 10 percent rating for his bilateral pes planus and plantar fasciitis prior to June 28, 2012.  He is not, however, entitled to an initial rating higher than 10 percent because the symptoms did not more nearly approximate weight-bearing line over or medial to great toe and inward bowing of the tendo achillis, or objective evidence of marked deformity, accentuated pain on manipulation and use, swelling on use, or characteristic callosities. 

In April 2008, the Veteran exhibited full range of motion with regards to his feet.  Although there was slight edema, there was no deformity.  During a July 2009 VA examination, the examiner noted that the Veteran's foot disorder exhibited heat, redness, stiffness, and weakness.  The Veteran also reported that he felt pain, swelling, fatigability, and lack of endurance when standing or walking.  There was evidence of abnormal weight bearing.  However, there was no pronation or pain on manipulation.  In August 2009, with regards to the Veteran's left foot, a medical provider noted that there was tenderness on palpation on the medial aspect of the foot with decreased range of motion and pain.  After completing physical therapy in October 2009, the Veteran demonstrated minimal pain in his left foot and his strength, coordination, and range of motion were all within normal limits.

Given that the symptoms did not more nearly approximate the criteria for a higher rating under DC 5276, to include the symptoms indicating moderate or severe pes planus, an initial rating higher than 10 percent is not warranted for bilateral pes planus and plantar fasciitis prior to June 28, 2012.
 
Next, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent from June 28, 2012, onwards, for his bilateral pes planus and plantar fasciitis.  During this period, the Veteran's foot disorder was characterized by pain, swelling, pronation and deformity.  However, the foot disorder was not characterized by extreme tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation.   

During an April 2013 VA examination, the Veteran reported pain, swelling, stiffness, fatigability, weakness, and lack of endurance while standing or walking.  The examiner observed that the Veteran's foot disorder was characterized by moderate pronation, pain on manipulation, location of weight bearing line from medial to great toe, and a tender bilateral Achilles.  Although the pain can be as bad as 8 out of 10, orthotics decrease the pain level to 5 out of 10.  

During a July 2016 VA examination, the Veteran reported accentuated pain when using his feet.  The examiner noted bilateral calluses, marked deformity on the right foot, and a marked pronation on the right foot not improved by orthotics.  Unlike the previous examination, the July 2016 examiner concluded that the weight-bearing line does not fall over or medial to the great toe.  Also, the examiner did not find inward bowing, marked inward displacement, or severe spasm of the Achilles tendon.  There was no objective evidence of pain and the DeLuca factors, while considered, were not present.  The examiner concluded that the Veteran has a mild foot disorder with a minimal arch noted, which does not cause a significant loss in function.  

After taking into consideration the rating criteria and the totality of the impact of the Veteran's foot disability, the Board finds that a 30 percent rating appropriately compensates the Veteran for his foot disability.  Given the lack of extreme tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation, the symptoms did not more nearly approximate the criteria for a higher rating under DC 5276.  The Board therefore concludes that a rating in excess of 30 percent from June 28, 2012, onwards, for the Veteran's bilateral pes planus and plantar fasciitis, is not warranted.  

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The above evidence reflects that these factors did not affect the motion of the feet to the extent that higher ratings would be warranted.

In considering the appropriate disability rating for the Veteran's disabilities, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  That is an adjudicative determination.  The Veteran's statements have not indicated any symptoms that reflect that his disability picture more nearly approximates the criteria for a higher rating. 

As a final point, the Board notes that as a result of Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered a component of a claim for a higher rating when it is raised by the record or asserted by the Veteran.  Here, the Board notes that the Veteran has not asserted that he is unemployable due to his service-connected disabilities.  Under these circumstances, the Board finds that a TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, and need not be addressed.


ORDER

A 20 percent rating, but no more, for Raynaud's syndrome of the right hand for the period prior to October 19, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 20 for Raynaud's syndrome of the right hand for the period from October 19, 2012 to prior to January 26, 2017, is denied.

A 30 percent rating, but no more, for Raynaud's syndrome of the right hand for the period from January 26, 2017, onwards, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A 20 percent rating, but no more, for Raynaud's syndrome of the left hand for the period prior to October 19, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 20 for Raynaud's syndrome of the left hand for the period from October 19, 2012 to prior to January 26, 2017, is denied.

A 30 percent rating, but no more, for Raynaud's syndrome of the left hand for the period from January 26, 2017, onwards, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating of 10 percent, but no higher, prior to June 28, 2012, for bilateral pes planus and plantar fasciitis, is granted, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 30 percent from June 28, 2012, for bilateral pes planus and plantar fasciitis, is denied.



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


